DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 2011/0313397) in view of Cheney (US 3,264,560).

    PNG
    media_image1.png
    199
    695
    media_image1.png
    Greyscale


                               

    PNG
    media_image2.png
    654
    527
    media_image2.png
    Greyscale

	
Gold shows in figures 7, 23, and 24, the concept of using a second member rotatable relative to the first member about an axis of rotation in proportion to at least one of an amount of a dose set and an amount of a dose delivered by operation of the medication delivery device.  As the figures illustrate, Gold is solely a mechanical apparatus and does not disclose a wiper coupled to the first member, a sensing band, and a controller.  However, such enhancements would have been considered conventional in the art at the time of filing as evidenced by the teachings of Cheney.
	


	

    PNG
    media_image3.png
    801
    685
    media_image3.png
    Greyscale

	Cheney shows in figures 3 and 4, an apparatus for sensing relative rotation between a first tubular structure (16) and a second tubular-shaped sensing structure (32a, 32b) including a wiper (37), a band of sensors (32a, 32b), and a controller (36).  Accordingly, for an artisan skilled in the art, modifying the apparatus disclosed by Gold with (1) a wiper attached to the inner tubular member (1045) and (2) a band of sensors attached to the outer tubular member (1021) to measure relative rotation between the tubular members, as taught by Gold, would have been considered obvious in view of the demonstrated conventionality of this electrical sensing enhancement.  Moreover, the artisan would have been .
Allowable Subject Matter
Independent claims 6 and 10 are allowable over the prior art of record.  
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest a third and fourth member in combination with first and second wipers.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783